DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 11/23/2020 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (U.S. Pub #2013/0026538), in view of Lee et al (U.S. Pub #2017/0186748). 
With respect to claim 1, Kim teaches a transistor comprising a source-drain region, the source-drain region comprising: 

a second layer (Fig. 3, 130 and Paragraph 28, Ge content 36% Si content 64%) wherein a second average silicon content is between zero and about 90% the second average silicon content being smaller than the first average silicon content by at least 7%, and the second layer disposed on and adjacent the first layer, 
a third layer (Fig. 3, 140b, Paragraph 29, Ge content about 0% Si content about 100%) wherein a third average silicon content is between about 80% and 100%, and 
a fourth layer (Fig. 3, 140c; Paragraph 29, Ge content about 10%, Si content about 90%) wherein a fourth average silicon content is between zero and about 90%, the fourth average silicon content being smaller than the third average silicon content by at least 7%, and the fourth layer disposed on and adjacent the third layer.
Liao does not teach an air gap embedded within the second layer. 
Lee teaches a transistor device comprising epitaxially formed silicon germanium layers, including a first layer (Fig. 1A, 122L), and wherein an air gap (Fig. 1A, vacant region between 104 and 122) is embedded within the second layer (Fig. 1A, 122U). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the transistor of Liao as a FinFET device 
With respect to claim 4, Liao teaches at least one of the second and fourth layers is silicon germanium (Paragraph 28-29).
With respect to claim 5, Liao teaches that a first average germanium content of the first layer is between zero and about 20% (Fig. 3, 150 and Paragraph 21, Ge content 10-25%), 
a second average germanium content of the second layer is between about 10% and 100% (Fig. 3, 130 and Paragraph 28, Ge content 36%), the second average germanium content being larger than the first average germanium content by at least 7%, 
a third average germanium content of the third layer is between zero and about 20% (Fig. 3, 140b, Paragraph 29, Ge content about 0%), and 
a fourth average germanium content of the fourth layer is between about 10% and 100% (Fig. 3, 140c; Paragraph 29, Ge content about 10%), -23-Attorney Docket No. TSMP20 182292US00 the fourth average germanium content being larger than the third average germanium content by at least 7%.
With respect to claim 6, Liao teaches that the thickness of at least one of the first and third layers is between 1 monolayer and 5 nanometers (Paragraph 29, thickness of 140 is 15 nm and the layers have a thickness ratio of 1:1:1, hence third layer 140b is 5 nm).
claim 7, Liao does not disclose in Fig. 3
 a fifth layer wherein a fifth average silicon content is between about 80% and 100%, and a sixth layer wherein a sixth average silicon content is between zero and about 90%, the sixth average silicon content being smaller than the fifth average silicon content by at least 7%, and the sixth layer disposed on and adjacent the fifth layer.
Fig. 5 of Liao discloses a fifth layer (Fig. 5, 150b) wherein a fifth average silicon content is between about 80% and 100% (Paragraph 36, 83%), and a sixth layer (Fig. 5, 150c) wherein a sixth average silicon content is between zero and about 90% (Paragraph 36, 75%), the sixth average silicon content being smaller than the fifth average silicon content by at least 7% (Paragraph 36), and the sixth layer disposed on and adjacent the fifth layer.
Paragraph 38 of Liao notes that the depicted preferred embodiments can be combined together to improve the device. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the layers 150a-150c as part of the embodiment of Fig. 3 of Liao in order to mitigate the Vt roll-off problem (Paragraph 37).

With respect to claim 9, Liao teaches a transistor, a source-drain region of the transistor comprising: 
a first layer having a first average germanium content is between zero and about 20% (Fig. 3, 150 and Paragraph 21, Ge content 10-25%), 

a third layer having a third average germanium content is between zero and about 20% (Fig. 3, 140b, Paragraph 29, Ge content about 0%), and -24-Attorney Docket No. TSMP20182292US00 
a fourth layer having a fourth average germanium content is between about 10% and 100% (Fig. 3, 140c; Paragraph 29, Ge content about 10%), the fourth average germanium content being larger than the third average germanium content by at least 7%, and the fourth layer disposed on and adjacent the third layer.
Liao does not teach
a first fin and a second fin adjacent the first fin;
the source-drain region between the first and second fin and electrically contacting both the first fin and the second fin, 
the first layer extending over a recessed portion of the first fin and extending over a recess portion of the second fin, but not extending between the first fin and the second fin;
the second layer further extending between the first fin and the second fin.
Lee teaches an integrated circuit comprising a source-drain region including a first layer (Fig. 1A, 122L) and a second layer (Fig. 122U), 

the source-drain region (Fig 1A, 122) between the first and second fin and electrically contacting both the first fin and the second fin, 
the first layer extending over a recessed portion of the first fin and extending over a recess portion of the second fin (Fig. 1A, fins 106 are recessed below isolation 104), but not extending between the first fin and the second fin;
the second layer further extending between the first fin and the second fin (Fig. 1A, second layers 122U merge to extend between the fins).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the transistor of Liao as a FinFET device comprising multiple fins, and forming the first layer 150 and second layer 130 of epitaxial source/drain region such that the first layer is in a recess of each fin and the second layer extends between fins, as taught by Lee in order to reduce the contact resistance of the source/drain of the FET (Paragraph 17 and 37).
With respect to claim 10, Liao teaches that at least one of the first and third layers is silicon germanium (Paragraph 29).
With respect to claim 11, Liao teaches that the thickness of at least one of the first and third layers is between 1 monolayer and 5 nanometers (Paragraph 29, thickness of 140 is 15 nm and the layers have a thickness ratio of 1:1:1, hence third layer 140b is 5 nm).
With respect to claim 12, Liao does not disclose in Fig. 3

Fig. 5 of Liao teaches growing a fifth layer (Fig. 5, 150b) wherein a fifth average germanium content is between zero and -26-Attorney Docket No. TSMP2 1 82292US00about 20% (Paragraph 36, 17%), and 
growing a sixth layer (Fig. 5, 150c) wherein a sixth average germanium content is between about 10% and 100% on and adjacent the fifth layer (Paragraph 36, 25%), the sixth average germanium content being larger than the fifth average germanium content by at least 7%.
Paragraph 38 of Liao notes that the depicted preferred embodiments can be combined together to improve the device. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the layers 150a-150c as part of the embodiment of Fig. 3 of Liao in order to mitigate the Vt roll-off problem (Paragraph 37).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liao and Lee, in view of Kim et al (U.S. Pub #2016/0027918).
With respect to claims 2 and 3, Liao does not teach that the transistor is a FinFET. 
claim 2, Kim teaches that said transistor is a FinFET (Paragraph 4; Fig. 10, AF and Paragraph 106).  
With respect to claim 3, Kim teaches that the FinFET is p-type (Paragraph 4).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the transistor of Liao as a p-type FinFET device as taught by Kim in order to form CMOS devices having high density and high performance (Paragraph 3-4).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao and Lee, in view of Zhang et al (U.S. Pub #2008/0197412)
With respect to claim 8 and 13, Liao teaches that the third layer is Si1-y,Gey, where y is between zero and about 20%, and the thickness of the third layer is between 1 monolayer and 5 nanometers (Paragraph 29, thickness of 140 is 15 nm and the layers have a thickness ratio of 1:1:1, hence third layer 140b is 5 nm),
and that the first layer is Si1-xGex, and x is between zero and about 20% (Paragraph 29), but does not teach that the thickness of the first layer is between 1 monolayer and 5 nanometers.
Zhang teaches that a first layer of SiGe can have a thickness between 1 monolayer and 5 nanometers (Paragraph 16). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the . 

Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Pub #2011/0062498), in view of Yang et al (U.S. Pub #2009/0108308).
With respect to claim 14, Yang teaches a method of forming a semiconductor material using an epitaxial growth process, the method comprising: 
epitaxially growing a first layer (Fig. 4, 403) wherein a first average germanium content of the first layer is between zero and about 20% (Paragraph 28, 10-20%), 
epitaxially growing a second layer (Fig. 4, 405) directly on the first layer, wherein a second average germanium content of the second layer is between about 10% and 100% on and adjacent the first layer, the second average germanium content being larger than the first average germanium content by at least 7% (Paragraph 28, 30%), 
epitaxially growing a third layer (Fig. 4, 407) directly on the second layer, wherein a third average germanium content of the third layer is between zero and about 20%, and 
epitaxially growing a fourth layer (Fig. 4, 409) directly on the third layer, wherein a fourth average germanium content of the fourth layer is between about 10% and 100% on and adjacent the third layer, the fourth average germanium 
Yang does not teach that the first and third layers are used as a seeding layer for epitaxially growing the second and fourth layers. 
Yang2009 teaches using a thin layer of SiGe as a seed layer (Fig. 6, 151 and Paragraph 55) for subsequently formed SiGe epitaxial layers. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second and fourth layers of Yang by using the first and second layers as a seed layer for epitaxial growth as taught by Yang2009 in order to prevent stacking faults and increase of sheet resistance (paragraph 12 and 50). 

With respect to claim 18, Yang teaches that the thickness of at least one of the first and third layers is between 1 monolayer and 5 nanometers (Paragraph 28). 
With respect to claim 19, Yang teaches that the first, second, third, and fourth layers are silicon germanium (Paragraph 28). 
With respect to claim 20, Yang teaches growing a fifth layer wherein a fifth average germanium content is between zero and about 20%, and 
growing a sixth layer wherein a sixth average germanium content is between about 100 and 100% on and adjacent the fifth layer, the sixth average germanium content being larger than the fifth average germanium content by at . 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang2011 and Yang2009, in view of Huang et al (U.S. Pub #2015/0187940).
With respect to claim 15, Yang does not teach that one more of the layers is grown using, vapor-phase epitaxy. 
Huang teaches that SiGe layers can be grown using, vapor-phase epitaxy (Paragraph 26). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to grow one or more of the layers of Yang using VPE as taught by Huang in order to achieve the predictable result of forming a stressed SiGe layer.
With respect to claim 16, Yang does not teach that one or more of the layers is grown using selective epitaxial growth process. 
Huang teaches that SiGe layers can be grown using selective epitaxial growth (Paragraph 26). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to grow one or more of the layers of Yang using SEG as taught by Huang in order to achieve the predictable result of forming a stressed SiGe layer.
With respect to claim 17, Yang does not teach that one more of the layers is grown using hydrogen chloride in an epitaxial growth process. 
Huang teaches that one more of the layers is grown using hydrogen chloride in an epitaxial growth process (Paragraph 40-44). It would have been .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826